                Case 18-10601-MFW                Doc 1648         Filed 11/02/18         Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               : Chapter 11
In re:                                                         :
                                                               : Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                    :
                                                               : (Jointly Administered)
                            1
                  Debtors.                                     :
                                                               : Re: Docket Nos. 1635, 1644
                                                               :
                                                                 Obj. Deadline: November 2, 2018 at 4:00 p.m. (ET)
                                                               : Hr’g Date: November 6, 2018 at 2:00 p.m. (ET)
-------------------------------------------------------------- x

 RESERVATION OF RIGHTS OF LANTERN ENTERTAINMENT, LLC TO MOTION
OF FIRST REPUBLIC BANK FOR ORDER GRANTING RELIEF FROM AUTOMATIC
            STAY FOR CAUSE AND GRANTING RELATED RELIEF

          Lantern Entertainment, LLC (together with its affiliates, “Lantern”), by and through its

undersigned counsel, hereby submits this reservation of rights (the “Reservation of Rights”)

with respect to the Motion of First Republic Bank for Order Granting Relief from Automatic Stay

for Cause and Granting Related Relief [D.I. 1635] (the “Motion”)2 and respectfully represents as

follows:

          1.      By the Motion, First Republic Bank (“FRB”) seeks relief from the automatic stay

to the Polaroid Collateral, which is comprised of certain assets relating the film entitled Polaroid

(the “Film”). The Film was identified as a “Covered Title” under the APA.3 Lantern is


1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
    The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
    York 10013. Due to the large number of Debtors in these cases, which are being jointly administered for
    procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
    numbers are not provided herein. A complete list of this information may be obtained on the website of the
    Debtors’ noticing and claims agent at http://dm.epiq11.com/twc.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion.
3
    On May 9, 2018, the Court entered an order approving the sale to Lantern as contemplated in that certain Asset
    Purchase Agreement dated March 19, 2018 (as amended, supplemented or otherwise modified from time to time
    in accordance with the terms thereof, the “APA”).



#50739598 v1
                Case 18-10601-MFW        Doc 1648       Filed 11/02/18   Page 2 of 2



continuing to evaluate the Motion and discuss the relief requested with the Debtors and the

Committee. Accordingly, Lantern files this Reservation of Rights to preserve its rights to file an

objection to the Motion, as necessary, or raise such other objections at any hearing on the

Motion.

          2.      This Reservation of Rights is submitted without prejudice to, and with a full

reservation of, Lantern’s rights, claims, defenses, and remedies, including the right to amend,

modify, or supplement this Reservation of Rights, to seek discovery, to raise additional

objections and to introduce evidence at any hearing relating to the Motion, and without in any

way limiting any other rights of Lantern to further object to the Motion, on any grounds, as may

be appropriate.


Dated:         November 2, 2018
               Wilmington, Delaware           /s/ Evelyn J. Meltzer
                                              PEPPER HAMILTON LLP
                                              David B. Stratton, Esq. (No. 960)
                                              Evelyn J. Meltzer, Esq. (No. 4581)
                                              Hercules Plaza, Suite 5100
                                              1313 N. Market Street
                                              Wilmington, DE 19801
                                              Telephone: (302) 777-6500
                                              Email: stratton@pepperlaw.com
                                                      meltzere@pepperlaw.com

                                              - and -

                                              AKIN GUMP STRAUSS HAUER & FELD LLP
                                              Meredith A. Lahaie, Esq. (admitted pro hac vice)
                                              Michael S. Stamer, Esq. (admitted pro hac vice)
                                              One Bryant Park
                                              Bank Of America Tower
                                              New York, NY 10036
                                              Email: mlahaie@akingump.com
                                                     mstamer@akingump.com

                                              Attorneys for Lantern Entertainment, LLC



                                                 2
#50739598 v1
